Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive.

2.	In response to the arguments, the applicant seems to be asserting that various paragraphs and figures suggest that the mobile node is the initiator of the reservation request and not a peer and therefore fails to teach the connection release acknowledgement message generated by the second node. 
Riedel teaches in paragraph [0049]: “either the mobile node or the correspondent node initiates a resource reservation request message... ”. Clearly, according to Riedel any intermediary peer node can be construed as an initiator, wherein an initiator is generally an entity where a request originates from the perspective of the recipient of the next hop.
Furthermore, Riedel explicitly teaches the communication between the nodes in establishing (reserving resources) and terminating connection (releasing resources) relies on request and confirmation (i.e., ACK) (see Riedel, [0032]: “reservation may be triggered by the acknowledgment traveling towards the initiator of the request”; and [0043]: “Resources may be allocated... by two messages (request and confirmation)”.  Furthermore, Riedel teaches in paragraph [0049]: “The initiator of the reservation request and the initially proposed amount of network resources for the reservation are defined by an agreement or contract which has been established between the communicating peers... both parties arrange an agreement by means of a session- or application-layer negotiation”, emphasis added.
From the citations above, there is clearly enough support and motivation to apply any type of acknowledgement message to any type of request in establishing and terminating QOS reservation in an AD-HOC mobile network.
The elements of the pending claims merely recite functional limitations that are well-known and widely implemented in the industry.  There is nothing presently recited in the independent claims that recite any novel functionality or any significant improvement thereof.  The applicant(s) seem to be continually ignoring general knowledge of one of ordinary skill in the art to derive certain arguments wherein the arguments relied upon are either explicitly taught by the reference or well-known, routine, and conventional.
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).

3.	For these reasons above, claims 1-3, 5-7, 9-10, 12-14 and 16-20 remain rejected and pending.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 25, 2022